Title: To George Washington from John Lamb, 22 May 1789
From: Lamb, John
To: Washington, George



Sir
New York 22nd May 1789

Presuming on your kind attention to me, in the course of the late War; I am emboldened to solicit your Patronage, at this time. and to express a wish, to serve the United States, as Collector of the Customs, for the Port of New York. Should my application meet your approbation, it will be my constant study, to merit the confidence, which you may be pleased to place in me by a strict attention to my duty and the Public Interest. Permit me to assure your Excellency, that nothing could have induced me to trouble you, on this occasion, but, an apprehension, that my silence might (possibly) be construed into a want of respect.

With every sentiment of Gratitude, I have the honor to be Most Respectfully, Your Excellency’s Obliged and Obedient Humble Servant

John Lamb

